PER CURIAM.
We reject the appellant’s contention that the search of his person was unlawful since it is apparent from this record that there was abundant, although unarticulated, probable cause for the arrest of the appellant. See Thomas v. State, 395 So.2d 280 (Fla. 3d DCA 1981). The trial court therefore properly denied appellant’s motion to suppress.
We have examined the other points raised by the appellant and conclude that no error is demonstrated on this record. See Brown v. State, 423 So.2d 599 (Fla. 3d DCA 1982), and cases cited therein; State v. Fischer, 387 So.2d 473 (Fla. 5th DCA 1980).
Accordingly, the judgment and sentence are affirmed.